DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rylander (U.S. 2012/0291680) in view of Connell (U.S. 2016/0088787).
Regarding claim 1, Rylander discloses (Fig. 1-2) a system for detecting the operational status of a seed-planting implement, the system comprising: a row unit (12) including a frame (60) and a residue removal device (44) coupled to the frame, the residue removal device being configured to remove residue from a path of the row unit ([0009], lines 14-17); a sensor (52) configured to capture data indicative of rotation of the residue removal device; and a controller (56, 70) configured to monitor the data received from the sensor and compare at least one monitored signal associated with the rotation of the residue removal device (the degree of rotation being associated with the rotational position or acceleration) to a predetermined threshold signal (indicating non-rotation) set for the residue removal device, the controller being further configured to identify the residue removal device as being plugged 
Connell discloses (Fig. 1-7) a system for detecting plugging of an agricultural implement, the system comprising: a disk gang (116); a sensor (rotational speed sensor 122) configured to capture data indicative of at least one of a position or an acceleration of the disk gang (rotational speed being indicative of both rotational position and acceleration); and a controller (130) configured to monitor the data received from the sensor and compare at least one monitored value associated with the at least one of the position or the acceleration of the disk gang (a rotational speed value, which is associated with rotational position or acceleration) to a predetermined threshold value set for the disk gang ([0003], lines 8-13).  The rotational speed sensor of Connell provides a much more accurate indication of rotation than the sensor of Rylander provides (by example, Rylander discloses a magnetic sensor with a magnet (54) mounted on the cleaner wheel (44) and detected by the sensor (52) when the magnet passes the sensor).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the sensor of Rylander with a rotational speed sensor as taught by Connell for better system precision.  In such a combination, the captured rotational speed data would be indicative of rotational speed and acceleration, and the monitored signal (as well as the threshold for comparison) would be a value associated with the rotational position and acceleration of the residue removal device.
Regarding claim 2, in the combination above, Rylander further discloses that the at least one monitored value is indicative of a range of movement of the residue removal device over time (the monitored value being a rotational speed value in the combination, which is indicative of a periodic range of movement) and the predetermined threshold value comprises a predetermined range of movement threshold (zero speed, i.e., zero range of movement), the controller being further configured to identify the residue removal device as being plugged when the at least one monitored value drops below the predetermined threshold value ([0010], lines 25-30).
Regarding claim 4, in the combination above, Rylander further discloses that the controller is further configured to initiate a control action when the controller identifies that the residue removal device is plugged ([0004], lines 6-11).
Regarding claim 5, Connell further discloses that a control action may comprise notifying an operator of the agricultural implement that the disk gang is plugged ([0048], lines 7-9).  It would have been reasonable to one having ordinary skill in the art to arrange such a provision in the combination above for the residue removal device.
Regarding claim 6, in the combination above, Rylander further discloses that the control action comprises adjusting a position of the residue removal device relative to a ground surface across which the seed-planting implement is being moved between an operational position and a raised position ([0004], lines 6-11).
Regarding claim 7, Connell further discloses that a control action may comprise adjusting a downforce being applied to the disk gang ([0029], lines 11-13, 19-21).  It would have been reasonable to one having ordinary skill in the art to arrange such a provision in the combination above for the residue removal device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rylander in view of Connell and further in view of Kordick (U.S. 2017/0273235).  Rylander in view of Connell teaches the elements of claim 1 as described above, but does not disclose any of the claimed sensor types.  Kordick discloses an agricultural implement feedback system wherein a rotating element speed is sensed using an encoder (rotary encoder; [0099]).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize an encoder as taught by Kordick as the sensor of Rylander in view of Connell, since it is meant to sense a rotational speed.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rylander in view of Connell and Garner (U.S. 2020/0344943).
Regarding claim 18, Rylander discloses (Fig. 1-2) a seed-planting implement, comprising: an implement frame (14); a plurality of row units (12) coupled to the implement frame ([0007], line 7), each row unit comprising: a frame (60); a residue removal device (44) coupled to the frame, the residue removal device configured to remove residue from the path of the row unit ([0009], lines 14-17); and a sensor (52) associated with the residue removal device of at least one row unit of the plurality of row units, the sensor configured to capture data indicative of rotation of the residue removal device; and a controller (56, 70) configured to monitor the data received from the sensor and compare at least one monitored signal associated with the rotation of the residue removal device (the degree of rotation being associated with the rotational position or acceleration) to a predetermined threshold signal (indicating non-rotation) set for the residue removal device, the controller being further configured to identify the residue removal device as being plugged when the at least one monitored signal drops below the predetermined threshold value ([0010], lines 25-30).
Rylander does not teach that the monitored signal is a value associated with position or acceleration.  Connell discloses (Fig. 1-7) a system for detecting plugging of an agricultural implement, the system comprising: a disk gang (116); a sensor (rotational speed sensor 122) configured to capture data indicative of at least one of a position or an acceleration of the disk gang (rotational speed being indicative of both rotational position and acceleration); and a controller (130) configured to monitor the data received from the sensor and compare at least one monitored value associated with the at least one of the position or the acceleration of the disk gang (a rotational speed value, which is associated with rotational position or acceleration) to a predetermined threshold value set for the disk gang ([0003], lines 8-13).  The rotational speed sensor of Connell provides a much more accurate indication of rotation than the sensor of Rylander provides (by example, Rylander discloses a magnetic sensor with a magnet (54) mounted on the cleaner wheel (44) and detected by the sensor (52) when the magnet passes the sensor).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the sensor of Rylander with a rotational speed sensor as taught by Connell for better system precision.  In such a combination, the captured rotational speed data would be indicative of rotational speed and acceleration, and the monitored signal (as well as the threshold for comparison) would be a value associated with the rotational position and acceleration of the residue removal device.
Rylander in view of Connell does not teach comparing the operation of the residue removal device of one row unit to that of a residue removal device on another row unit.  Garner teaches (Fig. 6) a system for distributing seeds and agricultural particles wherein a controller (52) is configured to monitor data received from a volumetric meter (22) and compare at least one monitored value associated with a seeding rate of the volumetric meter to a second monitored value indicative of a seeding rate of a second volumetric meter of a second row unit of a plurality of row units “in place of or in addition to” a threshold value ([0037, lines 5-8).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to apply the method of comparing implement performances across multiple row units to identify specific implements which are not operating fully, as taught by Garner, to the residue removal devices of Rylander in view of Connell, since Garner teaches that it is an appropriate secondary check for implement operation.

Allowable Subject Matter
Claims 10-17 are allowed.
Claims 3, 9, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/I.A.N./Examiner, Art Unit 3671